Exhibit 10.1

RETENTION AGREEMENT

This RETENTION AGREEMENT (“Agreement”) is made and entered into by and between
Mark K. Wedel (“Dr. Wedel”) and Isis Pharmaceuticals, Inc. (“Isis”) as of the
Execution Date of this Agreement, September 21, 2007, and will be effective as
of the Effective Date defined in Section 9 below.

WHEREAS, Isis wishes to provide Dr. Wedel with certain benefits in consideration
of Dr. Wedel’s service to Isis and the promises and covenants of Dr. Wedel as
contained herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1.             TERMINATION; SEPARATION PAYMENTS.

a.             Dr. Wedel will cease to be an “active employee” of Isis on June
30, 2008 unless his employment is terminated earlier in accordance with the
terms of this Agreement, the actual date of termination of active employment
being his “Separation Date”.

b.             If Dr. Wedel’s employment at Isis has not terminated for any
reason before June 30, 2008, he will then become “an inactive employee” and will
receive a Separation Payment in the form of 18 months (the “Separation Period”)
of salary and employee benefits continuance.  Salary will be paid on regularly
scheduled Isis paydays and will be subject to normal withholdings including
deductions for employee benefits.

c.             If Dr. Wedel’s employment at Isis has not terminated for any
reason before June 30, 2008 he will also receive an Incentive Payment in the
amount of $50,000 payable on that date.

d.             If Dr. Wedel’s employment at Isis is terminated at any time
before June 30, 2008, due to involuntary dismissal (other than for cause), he
will receive the Separation Payment described in 1.b. above beginning on the day
after his last day of employment or the last day of employment prior to the
change of control.

e.             If Dr. Wedel’s employment at Isis is terminated at any time, for
any reason, before June 30, 2008, he will not receive the Incentive Payment
described in 1.c above.

f.              If Dr. Wedel’s employment at Isis is not terminated before
December 31, 2007, he will be eligible for a 2007 Bonus, payable in January,
2008, as determined by the Board of Directors.

g.             Dr. Wedel will not be eligible for salary increases or additional
stock option grants at any time for the remainder of his employment from and
after the Effective Date.

h.             At all times during Dr. Wedel’s active employment at Isis and
during the Separation Period his employee benefits, specifically including life
insurance and disability benefits, will continue.  If his employment at Isis
ends before June 30, 2008 due to death, or Dr. Wedel dies during the Separation
Period, Separation Payments will no longer be paid and employee benefits will
cease.

i.              If Dr. Wedel voluntarily terminates his employment at any time
before June 30, 2008 he will not be eligible for the Separation Payment or the
Incentive Payment.  If he


--------------------------------------------------------------------------------


voluntarily terminates his employment before December 31, 2007, he will not be
eligible for the 2007 Bonus.

j.              Separation Payments will cease if at any time during the
Separation Period Dr. Wedel becomes otherwise employed, part-time or full time,
as an employee or consultant.  Provided, however, that Dr. Wedel may sit on one
Board of Directors so long as that company is not involved in any way in RNA
targeted drug discovery or development.

2.             ACCRUED VACATION.  If Dr. Wedel receives Separation Payments he
will use all previously accrued vacation during the Separation Period.  Vacation
will not accrue during the Separation Period.  If Dr. Wedel’s active employment
terminates at any time without Separation Payments, accrued vacation will be
paid subject to standard payroll deductions and withholdings, on his Separation
Date.

3.             HEALTH INSURANCE.  To the extent permitted by law and by Isis’s
current group health insurance policies, after the Separation Period, Dr. Wedel
will be eligible to continue receiving health insurance benefits under the
federal or state COBRA law at Dr. Wedel’s own expense and later to convert to an
individual policy if desired.  Dr. Wedel will be provided with a separate notice
regarding COBRA benefits.

4.             STOCK OPTIONS.  Pursuant to Isis’ equity incentive plans, vesting
of Dr. Wedel’s stock options will cease on the Separation Date.  Dr. Wedel’s
rights to exercise his stock options as to any vested shares will expire in
accordance with the terms of the applicable Isis option plan.  Dr. Wedel’s
rights to exercise vested options expire 90 days after the Separation Date. 
Provided, however, if ISIS 301012 is licensed to a third party before Dr.
Wedel’s active employment terminates, vesting of Dr. Wedel’s stock options will
continue through the Separation Period, if applicable, and his rights to
exercise vested options will continue until 90 days after the end of the
Separation Period, in accordance with the terms of the applicable Isis option
plan.

5.             RETURN OF COMPANY PROPERTY.  On the Separation Date, Dr. Wedel
will return to Isis all Isis documents (and all copies thereof) and other Isis
property and materials in Dr. Wedel’s possession, or control, including, but not
limited to, Isis files, notes memoranda, correspondence, lists, drawings,
records, plans and forecasts, financial information, personnel information,
customer and customer prospect information, sales and marketing information,
product development and pricing information, specifications, computer-recorded
information, tangible property, equipment, credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of Isis (and all
reproductions thereof).

6.             PROPRIETARY INFORMATION OBLIGATIONS.  Dr. Wedel acknowledges that
nothing herein will impair the covenants and obligations set forth in Dr.
Wedel’s Proprietary Information and Inventions Agreement.  Any breach of Dr.
Wedel’s Proprietary Information and Inventions Agreement will be a breach of
this Agreement.

7.             NO STATEMENTS/HIRING RESTRICTIONS.

a.             From the Effective Date and continuing for a period of 5 years
following the Separation Date, Dr. Wedel will not (i) make or cause to be made
any negative, disparaging or defamatory statements and/or comments related to
Isis, or its employees, technology, products or patents, (ii) participate in or
supply information to any investors, analysts, electronic user groups, chat
rooms or bulletin boards or news or trade interviews or

2


--------------------------------------------------------------------------------


publications related to Isis (whether positive or negative), or (iii) take any
actions whatsoever to cause, or assist in, the prosecution of any and all
claims, legal or otherwise, which allegedly existed or could have existed at
anytime prior to, during and/or subsequent to the parties’ business
relationship, including, but not limited to acting as an advisor or expert
witness for third parties against Isis.

b.             From the Effective Date and continuing for a period of 2 years
following the last payment made under Section 2 above, Dr. Wedel will not (i)
attempt to induce any employee or employees of Isis to terminate their
employment with, or otherwise cease their relationship with Isis or (ii) induce
any company to hire any employee or employees of Isis.

c.             From the Effective Date and continuing for a period of 5 years
following the Separation Date, Isis, its officers and directors will not make or
cause to be made any negative, disparaging or defamatory statements and/or
comments related to Dr. Wedel.

d.             The restrictions set forth in this Section 7 are considered by
the parties to be reasonable for the purpose of protecting the business of
Isis.  However, if any such restriction is found by a court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it will be interpreted to extend only over the maximum period of time, range of
activities or geographic areas as to which it may be enforceable.

8.             RELEASE OF CLAIMS.

a.             Except as otherwise set forth in this Agreement, in exchange for
consideration under this Agreement to which Dr. Wedel would not otherwise be
entitled, Dr. Wedel hereby releases, acquits and forever discharges Isis, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, attorneys, shareholders, employee benefit plans, successors, assigns
and affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with Dr. Wedel’s employment with Isis or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in Isis, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action including, but not limited to, the federal Civil Rights Act of
1964, as amended; the federal Americans with Disabilities Act of 1990; the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
California Fair Employment and Housing Act, as amended; tort law; contract law;
wrongful discharge; discrimination; harassment; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.

b.             Except as otherwise set forth in this Agreement, in exchange for
consideration under this Agreement to which Isis would not otherwise be
entitled, Isis hereby releases, acquits and forever discharges Dr. Wedel, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every

3


--------------------------------------------------------------------------------


kind and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
Dr. Wedel’s employment with Isis or the termination of that employment; claims
or demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in Isis, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, tort law, contract law, fraud, defamation; and
breach of the implied covenant of good faith and fair dealing.

9.             ADEA WAIVER.  Dr. Wedel acknowledges that he knowingly and
voluntarily waives and releases any rights he may have under the ADEA, as
amended.  Dr. Wedel also acknowledges that the consideration given for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which Dr. Wedel was already entitled.  Dr. Wedel further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (a) Dr. Wedel’s waiver and release do not apply to any rights or claims
that may arise after the execution date of this Agreement; (b) Dr. Wedel has the
right to consult with an attorney prior to executing this Agreement; (c) Dr.
Wedel has forty-five (45) days to consider this Agreement (although Dr. Wedel
may choose to voluntarily execute this Agreement earlier); (d) Dr. Wedel has
seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Agreement is executed by Dr. Wedel (“Effective Date”).

10.           SECTION 1542 WAIVER.  Each of Dr. Wedel and Isis acknowledges
reading and understanding Section 1542 of the Civil Code of the State of
California:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Each of Dr. Wedel and Isis hereby expressly waives and relinquishes all rights
and benefits under that section and any law or legal principle of similar effect
in any jurisdiction with respect to the release of unknown and unsuspected
claims granted in this Agreement.

11.           ARBITRATION.  To ensure rapid and economical resolution of any and
all disputes that may arise in connection with the Agreement, the parties agree
that any and all disputes, claims, causes of action, in law or equity, arising
from or relating to this Agreement or its enforcement, performance, breach, or
interpretation, with the sole exception of those disputes that may arise from
Dr. Wedel’s Proprietary Information and Inventions Agreement, will be resolved
by final and binding confidential arbitration held in San Diego, California and
conducted by the American Arbitration Association (“AAA”) under its
then-existing Rules and Procedures.  The Arbitrator in such arbitration shall
have the power but not the obligation to award the prevailing party some or all
of its attorney’s fees and costs including arbitrator fees or administrative
costs.  Nothing in this paragraph is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

12.           ENTIRE AGREEMENT.  This Agreement and the Employee Confidential
Information and Inventions Agreement signed by Dr. Wedel, constitute the
complete, final and exclusive embodiment of the entire agreement between Dr.
Wedel and Isis with regard to the subject matter

4


--------------------------------------------------------------------------------


hereof.  Together they supersede any and all agreements entered into by and
between Dr. Wedel and Isis where such other agreement may conflict with this
Agreement.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. 
It may not be modified except in a writing signed by Dr. Wedel and a duly
authorized officer of Isis.  The parties have carefully read this Agreement,
have been afforded the opportunity to be advised of its meaning and consequences
by their respective attorneys, and signed the same of their own free will.

13.           MISCELLANEOUS.  This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and inure to the benefit of each party, its heirs, successors and
assigns.  This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.  If an
arbitrator or court of competent jurisdiction determines that any term or
provision hereof will be unimpaired, the invalid or unenforceable term or
provision will be modified or replaced so as to render it valid and enforceable
in a manner which represents the parties’ intention with respect to the invalid
or unenforceable term or provision insofar as possible.  This Agreement may be
executed in two counterparts, each of which will be deemed an original, all of
which together will constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have duly authorized and caused this Agreement
to be executed as follows:

/s/ Mark K. Wedel

 

/s/ Jeffrey M. Jonas

 

Mark K. Wedel

 

Isis Pharmaceuticals, Inc.

 

 

Jeffrey M. Jonas

 

 

Executive Vice President

 

 

 

Date: September 21, 2007

 

Date: September 21, 2007

 

5


--------------------------------------------------------------------------------